DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4  is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Wang et al(US 10/976,040)

With regard to claim 1 , Wang et al discloses a connector comprising a housing (11) to be fitted to a mating housing (12) ,
wherein the housing comprises an outer peripheral surface exposed to an outside of the
connector, the outer peripheral surface comprising a high-friction surface (131)  having a greater surface roughness than a portion of the outer peripheral surface other than the high-friction surface, and wherein the housing further comprises a lock arm (13)  provided on an outer periphery of the housing, the lock arm being configured to engage with a projection portion of the mating housing to lock the projection portion.

    PNG
    media_image1.png
    437
    627
    media_image1.png
    Greyscale

With regard to claim 4 , Wang et al discloses the high-friction surface (131) being provided on the lock arm (13). 

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a1/a2) as being anticipated by Sakamoto et al(US 9,812,813)

With regard to claim 1 Sakamoto et al discloses (Fig. 5,6) a connector comprising a housing (20) to be fitted to a mating housing (30) ,
wherein the housing comprises an outer peripheral surface exposed to an outside of the
connector, the outer peripheral surface comprising a high-friction surface (28, 28)  having a greater surface roughness than a portion of the outer peripheral surface other than the high-friction surface, and wherein the housing further comprises a lock arm (26)  provided on an 
With regard to claim 2 Sakamoto et al  disclose (Fig. 4) that  the high-friction surface is provided on both sides of the housing.
With regard to claim 3 Sakamoto et al  disclose (Fig. 4) that  the housing lock arm is provided at a first position on  the outer periphery of the housing, , and wherein the high-friction surface is provided at a second position  on the outer periphery of the housing, the first position and the second position being opposite to each other in a circumferential direction of the housing and being provided on the outer periphery of the housing.

    PNG
    media_image2.png
    457
    565
    media_image2.png
    Greyscale

With regard to claim 3 Sakamoto et al  disclose (Fig. 5, 6) that  the housing lock arm is provided at a first position (27) on  the outer periphery of the housing, , and wherein the high-friction surface is provided at a second position (28a, 28a) on the outer periphery of the housing, the .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al
in view of Manahan et al (US 9,093,764)
With regard to claim 3 , Wang et al disclose the housing lock arm (13) 
provided at a first position on an outer periphery of the housing
Wang et al do not disclose that the high-friction surface is provided at a second position (at 112)
on the outer periphery of the housing, the first position and the second position being opposite
to each other on the outer periphery of the housing.
Manahan et al disclose that the high-friction surface is provided at a second position (outer
surface of 165) on the outer periphery of the housing (150) ,
Therefore, it would have been obvious to one having ordinary skill in the art at the time the
invention was made to,provide at Wang et al’ s second position (112) the high-friction surface
as taught by Manahan et  al- The outer surface of the compression member 165
can also have other shapes and/or features, including but not limited
to notches, bumps, a rough texture, slots, and grooves -, to make
mounting an apparatus ( 20) to the adapter (10) convenient.
With regard to claim 2, Wang et al, when modified with Manahan et al, may be operated with the
two HF surfaces provided on both sides of the element (112) of the housing(11)

 A duplication and/or shifting parts to a different position would be obvious  since the oneration 

of the device would not therebv be modified.'' 


Also, it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
With regard to claim 4, Wang et al dislose the high-friction surface (131) being provided on the
lock arm (13).
Response to Arguments
Applicant's arguments filed 8/03/21 have been fully considered but they are not persuasive. 
The Applicants argue that -  Seemingly, the Office relies on the protruding part 12 of
Wang to show a projection portion as called for in original claim 3.-
However, since mating connector is not claimed , it was interpreted that connector housing includes two elements -main housing (11) and mating housing  (12) (with a channel 121) which communicates with a non-claimed mating connector.
The claimed projection portion is presented on an annotated Fig. 1 above 

The new prior art references were introduced  for  a rejection, since a new limitation was presented in the amendment -  the first position and the second position being opposite to each other in a circumferential direction of the housing and being provided on the outer periphery of the housing.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							8/30/21